Title: From Benjamin Franklin to Vergennes, 9 March 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,Passy, March 9. 1783.
Mr. Barclay, our Consul general, waits upon your Excellency with a Complaint of a gross affront and Injury offered to the Congress of the United States at L’Orient, by some English Merchants residing at Bourdeaux, to which I beg your Excellency’s Attention, and that you would order such Measures to be taken for Redress as the Nature of the Case will appear to require. I am, with great Respect Sir, Your Excellency’s most obedient & most humble Servant
B Franklin
M. le Comte de Vergennes.
